Citation Nr: 0904591	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  08-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date of April 
20, 2006 for educational assistance benefits under Chapter 
30, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran had active service from May 1992 to April 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Education Center at the Regional 
Office (RO) in Muskogee, Oklahoma, which denied entitlement 
to an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.   

In July 2008, a Travel Board hearing was held in Waco, Texas, 
before the undersigned Acting Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran served on active duty from May 1992 to April 
19, 1996.  

2.  The veteran's delimiting period for receiving Chapter 30 
educational benefits expired on April 20, 2006.  

3.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from her willful 
misconduct. 


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 38 
C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 
U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2008).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension and upon a showing that he or she 
was prevented from initiating or completing his or her chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2008).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2008).

VA must receive a claim for an extended period of 
eligibility, by the later of the following dates: (1) one 
year from the date on which the veteran's original period of 
eligibility ended; or (2) one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him or her from beginning or resuming a chosen program of 
education.  38 C.F.R. § 21.1033(c) (2008). 

Analysis

The veteran had active service from May 1992 to April 19, 
1996.  She contends that she is entitled to an extension of 
her delimiting date beyond April 20, 2006 for Chapter 30 
education benefits.  She asserts that her diagnosis of sleep 
apnea which was diagnosed in 2000 prevented her from 
attending college and using her Chapter 30 benefits.  She 
states that the sleep apnea precluded her from attending 
school because she was falling asleep at work during the day 
and she was falling asleep in class, in the last course she 
took.  She states that due to the sleep apnea, she would fall 
asleep when she was studying for the class and reading the 
assignments.  The veteran indicates that she was given work 
accommodations and was permitted to arrive at work one hour 
later in the morning and work one hour later in the evening.  
She was also permitted to take a nap at work during her lunch 
break.  The veteran states that she uses a CPAP and/or BiPAP 
to treat the sleep apnea and she has also had surgeries.  The 
veteran has stated that the sleep apnea is a little better.  
See the veteran's statements dated in October 2007, September 
2006, and April 2006; the veteran's employer statements dated 
in December 2001 and January 2006; and the veteran's 
testimony at the hearing before the Board in July 2008.  

The veteran was separated from active duty on April 19, 1996.  
The law provides a ten-year period of eligibility during 
which an individual may use his or her entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  
38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. 
§ 21.7142.  There is no evidence of record to demonstrate any 
active duty after April 19, 1996.  The evidence shows that 
the veteran served in the Reserves but not on active duty 
after April 1996.  Based on this evidence, the RO established 
the delimiting date for use of her Chapter 30 educational 
assistance benefits as April 20, 2006.  

The record shows that the veteran requested an extension in 
March 2006, one month before the date on which her original 
period of eligibility ended.  She therefore had potential 
entitlement to these benefits, provided her delimiting date 
could be extended under applicable law and VA regulations, as 
set forth above. 

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).  

That is not the case here.  The Board finds that the 
preponderance of the evidence establishes that the veteran's 
sleep apnea did not prevent her from initiating or completing 
the chosen program of education within the otherwise 
applicable eligibility period.  Although the veteran asserts 
that the sleep apnea prevented her from pursuing an education 
program from May 2000 to August 2004, the medical evidence 
does not show that a program of education was medically 
infeasible due to mental or physical disability during the 
applicable eligibility period for any additional periods, for 
reasons explained in greater detail below.

Review of the record shows that in January 2000, the veteran 
had complaints of fatigue for a few months.  The impression 
was fatigue and mild weight gain.  A May 2000 private 
treatment record indicates that the veteran continued to have 
complaints of fatigue.  See private treatment records by Dr. 
K.W.  In July 2000, the veteran was referred to a sleep 
disorder clinic because she had persistent complaints of 
excessive daytime sleepiness.  

A July 2000 report by S.C., Inc., a sleep disorder clinic, 
indicates that the veteran underwent a polysomonic evaluation 
and titration with nasal continuous positive airway pressure 
(CPAP).  The diagnosis was moderate obstructive sleep apnea.  
See the August 2000 polysomnograhic interpretation report.  
In an August 2000 statement, Dr. K.H., from the sleep 
disorder clinic, indicated that the veteran was evaluated on 
two occasions in July 2000.  Dr. K.H. stated that the 
veteran's initial evaluation in July 2000 revealed the 
presence of a moderate degree of respiratory disturbance 
during sleep which was dramatically reduced by the 
application of a nasal CPAP.  Dr. K.H. stated that the nasal 
CPAP very effectively resolved this veteran's difficulty with 
respiration during sleep, and as a result of improving her 
respiration, sleep quality was also improved significantly.  
Dr. K.H. stated that with improved nighttime sleep, it was 
anticipated that the veteran's daytime symptoms of extreme 
sleepiness would resolve.  Dr. K.H. indicated that the 
veteran was provided with a prescription for a CPAP.  

Treatment records by Dr. K.W., dated in November 2000, note 
that the veteran began using her CPAP successfully but she 
understood that it would take some time for her energy level 
to improve and for metabolism to improve.  In a November 2000 
statement, Dr. K.W. stated that the veteran had been recently 
diagnosed with obstructive sleep apnea and she was undergoing 
treatment.  Dr. K.W. stated that the veteran had begun an 
exercise and diet program but would need at least several 
months to be able to reach an acceptable level of condition.  

A CPAP Titration Interpretation report dated in November 2001 
indicates that findings documented adequate sleep for normal 
daytime alertness, if obtained on a regular basis.  A 
November 2001 Maintenance Wakefulness Test Interpretation 
indicates that the normal alertness was obtained during the 
four hour test.  In a November 2001 statement, Drs. E.L. and 
J.B., from the sleep disorder clinic, stated that it appeared 
that the veteran was probably chronically sleep deprived but 
she may have other complicating factors in her life.  The 
doctors proposed that for the next six months, they would 
make some changes to her schedule and treatment to achieve a 
normalization of her sleep/wake schedule and her ability to 
remain alert.  They also requested an adjustment in her work 
schedule to delay her arrival time by one hour during this 
period to allow the veteran a resolution of her complaints.  
In December 2001, the veteran underwent a tonsillectomy and 
uvulopalatopharyngoplasty.  In a May 2002 statement, Dr. 
S.T., the otolaryngologist who performed the surgery, 
indicated that the veteran was doing great.   

A July 2002 sleep disorder clinic report indicates that the 
veteran was seen for follow-up for treatment of excessive 
daytime sleepiness.  It was noted that the veteran continued 
to struggle with daytime sleepiness.  The report indicates 
that the veteran was also being treated for depression and 
her medications were adjusted.  The veteran remarked that she 
felt better with the dosage and she was able to sleep through 
the night without multiple wakenings.  It was further noted 
that she was using her oral appliance for treating sleep 
apnea, but had recently dropped off treating the sleep apnea.  
The physician asked the veteran why she had not resumed using 
the nasal CPAP.  The report indicates that the main reason 
appears to be because of the nuisance from the headgear.  The 
physician indicated that the veteran would be re-introduced 
to the CPAP with new headgear.  The veteran reported that her 
workplace was relocated and she no longer was permitted to 
take naps during lunch.  The physician noted that the naps 
were not a good long-term solution.  The physician also noted 
that the veteran's sleep diary showed that the veteran was 
getting seven to eight hours of sleep on a nightly basis 
without much sleep disturbance.  The physician stated that 
the veteran's excessive daytime sleepiness and fatigue would 
continue to be a puzzle unless it could be attributed to 
depression or inadequate treatment of her sleep apnea.  It 
was noted that the veteran agreed to the resumption of using 
the nasal CPAP.   

An April 2004 sleep disorder clinic report indicates that the 
veteran had been on CPAP therapy since November 2001.  It was 
noted that the veteran's CPAP was not a compliance machine so 
there was no objective means of verifying the adherence to 
therapy.  The veteran reported that she was sleeping 4 to 6 
hours a night and used the machine most of the time.  

In August 2004, the veteran enrolled in college.  

In a March 2005 statement, Dr. S.T., the veteran's 
otolaryngologist, indicated that the veteran had been doing 
great until fairly recently when she noted worsening daytime 
somnolence and increasing frequency of nocturnal awakenings.  
A polysomnogram was recommended.       

In a November 2005 sleep disorder clinic report, the doctors 
stated that the veteran was seen for treatment of her sleep 
apnea.  She was last seen in April 2004.  The report 
indicates that since the veteran was last seen, she had 
undergone surgery to improve treatment of the obstructive 
sleep apnea.  After the surgery, the veteran underwent a 
nocturnal polysomnogram which determined that her CPAP 
treatment pressure could be reduced.  It was noted that 
surgery for sleep apnea commonly achieves some success in 
treatment by decreasing upper airway resistance and thus 
reducing the positive airway pressure necessary to keep the 
airway open in sleep.  The veteran continued treatment of the 
sleep apnea with the CPAP.  In December 2005, the veteran 
underwent a nocturnal oximetry. The results showed that she 
was having inadequate treatment of the obstructive sleep 
apnea.  The CPAP pressure was adjusted.  

In a March 2006 statement, the veteran's physician (the 
signature is illegible) stated that the veteran had sleep 
related problems, had obstructive sleep apnea which was 
treated with a CPAP, and had insomnia which was treated with 
medication.  The physician indicated that the veteran had 
obstructive sleep apnea since at least 2000. The physician 
stated that she had no specific disability if successfully 
treated but treatment success has been sporadic.   

An August 2007 sleep disorder clinic report notes that the 
data from the veteran's machine indicate that the veteran had 
excellent treatment for the obstructive sleep apnea.  It was 
noted that the veteran used the BiPAP every night for the 
last two months for an average duration of 6.5 hours per 
night.  

A February 2008 report from the sleep disorder clinic 
indicates that data from the veteran's BiPAP machine suggests 
that the veteran's treatment continued to work well.  It was 
noted that she had fairly good compliance with treatment but 
compliance had declined somewhat since the previous visit.  
It was noted that the veteran used the BiPAP 140 of the last 
173 nights for an average duration of 5.5 hours per night.  
The importance of using the BiPAP was reemphasized.    

The Board finds that the medical evidence of record shows 
that the obstructive sleep apnea does cause some impairment 
but that it is not of such severity as to prevent the veteran 
from completing her chosen program of education.  The medical 
evidence establishes that when the obstructive sleep apnea is 
successfully treated, it does not cause any impairment or 
disability.  The Board acknowledges that the evidence shows 
that the veteran does not have consistent successful 
treatment of the sleep apnea with the CPAP and BiPAP.  
However, the evidence shows that even when the sleep apnea 
was not successfully treated during the time period of May 
2000 to August 2004, the veteran was able to retain a full 
time position with a federal government agency.  See the 
January 2006 statement by the veteran's employer.  The 
evidence of record shows that during the time period in 
question, the veteran was able to retain a full time clerical 
position.  She also was able to work at a video store and she 
served in the Reserves.  See the November 2000 treatment 
record by Dr. K.W. and the January 2001 reserves treatment 
record.  The Board finds that since the sleep apnea was not 
so severe as to preclude employment, it is also not so severe 
as to preclude completion of a college education program.  

The veteran argues that during the time period in question, 
she had to have work accommodations which consisted of 
arriving at work an hour later in the morning and having 
permission to take a nap at lunch time.  The veteran also 
argues that during the time period in question, she took 
substantial sick leave and annual leave due to the sleep 
apnea.  The Board points out that despite the work 
accommodations and the use of leave, the veteran was still 
able to retain her fulltime employment for the time period in 
question.  

Although sympathetic to the veteran's situation, the Board 
must apply the governing laws and regulations to the 
established facts.  It has not been established that the 
veteran had a physical or mental disability that precluded a 
program of education during her basic Chapter 30 delimiting 
period.  As a result, the clearly established criteria for an 
extension of the Chapter 30 delimiting period have not been 
met.  The preponderance of the evidence is against the claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 
38 C.F.R. § 21.1031 (2008) for claims under Chapter 30, not 
the VCAA.  Moreover, the provisions of the VCAA only apply to 
claims under Chapter 51, of 38 U.S.C.A.  Sims v. Nicholson, 
19 Vet App 453 (2006).  This case involves benefits claimed 
under Chapter 30 rather than pursuant to Chapter 51.


ORDER

Entitlement to an extension of the delimiting date of April 
20, 2006 for educational assistance benefits under Chapter 
30, Title 38, United States Code, is not warranted, and the 
appeal is denied.   



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


